Title: Memorandum from Stephen Hallet, 11 July 1793
From: Hallet, Stephen
To: Jefferson, Thomas


Methode usité a paris pour la Preparation et l’employ du Plâtre
1° La Pierre se Brule sur la Carriere par un feu Constant de 12 a 18 heures selon quelle est plus ou moins dure.
2° elle est ensuite Battue et reduite en poudre et Se transporte au Batiment dans des Sacs: la on le passe dans une Claye ou Pannier, le plus  Gros et le moins Cuit qui reste dans le pannier est battu de nouveau pour être employé Comme mortier pour hourder les murs et autres gros ouvrages: le plus fin qui est aussi le plus Cuit est reservé pour les plafonds, languettes de Cheminées; enduis Profiles et autres legers ouvrages.
3° on le Gache plus Serre pour les Gros ouvrages et plus Clair pour les legers, mais la quantité d’eau varie Comme la quotité du Platre, en sorte qu’il n’y a point regle Constante et que la proportion ne peut Se determiner que par la pratique.
Nota les Sculpteurs ou Mouleurs de sculpture Choisissent leur platre en pierre les plus Cuittes quils pulverisent quand ils sont pret a l’employer et le Gachent très Clair:

S. Hallet
11 Juillet 1793.

